418 F.2d 918
Roger S. BANDY, Appellant,v.UNITED STATES of America, Appellee.
No. 23666.
United States Court of Appeals Ninth Circuit.
December 24, 1969.

Order of Affirmance.
Roger S. Bandy, in pro per.
David Samuel Eismann (appeared), Asst. U. S. Atty., Sherman Furey, U. S. Atty., Boise, Idaho, for appellee.
Before MADDEN, Judge, Court of Claims, and ELY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The court's consideration of the contentions presented by the appellant in the subject cause leads to the conclusion that the judgment of the District Court should be and it hereby is, affirmed.


2
The court's disposition of the subject appeal does not, of course, affect the validity of the order issued by this court on July 24, 1969.